Citation Nr: 0310890	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant has submitted a timely notice of 
disagreement with the February 2000 denial of entitlement to 
educational benefits under Title 38, United States Code, 
Chapter 35.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
August 1968.  The appellant is the veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board also notes that the appellant failed to appear for 
a hearing scheduled before the undersigned Veterans Law Judge 
in November 2002.  The Board received a letter from the 
appellant in December 2002, explaining the circumstances 
surrounding her failure to appear for the hearing.  The Board 
has determined that good cause existed for her failure to 
appear.  However, to date, she has only perfected an appeal 
with respect to the timeliness issue appearing on the title 
page of this decision.  As explained below, the Board has 
determined that this issue can be granted without additional 
evidence or argument from the appellant.  


FINDINGS OF FACT

1.  A claim of entitlement to Dependents' Educational 
Assistance (DEA) benefits under Title 38, United States Code, 
Chapter 35 was denied in a February 5, 1998, decision; the 
appellant was informed of the decision and her appellate 
rights on that date.

2.  Entitlement to DEA benefits was again denied on February 
9, 2000, and the appellant was informed of the decision and 
her appellate rights on that date.

3.  The appellant's notice of disagreement (NOD) to the 
February 9, 2000, denial was received by the RO on February 
6, 2001.





CONCLUSION OF LAW

The appellant has submitted a timely notice of disagreement 
with the February 2000 denial of entitlement to Dependents' 
Educational Assistance benefits under Title 38, United States 
Code, Chapter 35.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Notice of 
Disagreement must be filed within one year from the date of 
mailing of the notification of the determination being 
appealed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.302(b).

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Title 38, United States Code, Chapter 35 was 
denied in a February 9, 1998, decision.  The appellant was 
informed of the decision and of her appellate rights on that 
date.  The RO explained that the claim was denied because the 
veteran did not have a total and permanent service-connected 
disability.  

In December 1999 the RO received a Request for a Change of 
Program or Place of Training for Chapter 35 benefits.  In 
response, the RO requested information on the veteran's 
disability and was notified that the veteran was considered 
100 percent disabled and that the disability was permanent.  
Entitlement to DEA benefits was subsequently denied on the 
basis that the appellant was no longer eligible due to her 
age.  The appellant was notified of this determination in a 
letter dated February 9, 2000.

The appellant's notice of disagreement (NOD) was received on 
February 6, 2001.  She specifically referenced the letter in 
which the RO denied DEA benefits due to the her age.  Since 
this NOD was received less than one year after the date of 
the letter notifying the appellant of the determination being 
appealed, it is timely.  


ORDER

The Board having determined that the notice of disagreement 
with the February 2000 denial of entitlement to Dependents' 
Educational Assistance benefits under Title 38, United States 
Code, Chapter 35 was timely filed, the appeal is granted to 
this extent.


REMAND

As the filing of a timely notice of disagreement places the 
appellant's claim of entitlement to Dependents' Educational 
Assistance benefits under Title 38, United States Code, 
Chapter 35 in appellate status, this matter must be remanded 
for the issuance of a Statement of the Case.  See Manlincon 
v. West, 12 Vet.App. 238 (1999).

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the appellant addressing the 
issue of entitlement to DEA benefits.  
She should also be informed of the 
requirements to perfect her appeal with 
respect to this issue.  In addition, she 
should be informed of her options with 
respect to hearings on appeal.  

If the appellant perfects an appeal to 
the Board, the case should returned to 
the Board in accordance with proper 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	Shane A. Durkin
      Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



